                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


BRENT A. CULPEPPER                                                 PLAINTIFF

v.                                              CAUSE NO. 1:18CV289-LG-RHW

PEARL RIVER COUNTY, MISSISSIPPI, ET AL.                         DEFENDANTS


                                 JUDGMENT

      In accordance with the Court=s Order entered herewith,

      IT IS ORDERED AND ADJUDGED that judgment is rendered in favor of

the defendants. Plaintiff=s claims against the defendants are DISMISSED with

prejudice.

      SO ORDERED AND ADJUDGED this the 29th day of March, 2019.


                                           s/   Louis Guirola, Jr.
                                           LOUIS GUIROLA, JR.
                                           UNITED STATES DISTRICT JUDGE
